DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 7/8/2022, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1, 3-10, 12-16, 18-20 has been withdrawn. See reasons for allowance below.



Allowable Subject Matter
Claims 1, 3-10, 12-16, 18-20 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Independent claim 1 recites “wherein the cross-lingual information retrieval module is trained using a dataset comprising annotated documents in the first natural language and translations of the annotated documents into the second natural language.” Paragraph [0078] of Srihari mentions that a person “may use a machine learning module that may be trained on annotated Chinese corpora: the annotations may include low-level features as well as the entity 307 class.” There is no a disclosure of the recited “translations of the annotated documents into the second natural language.” There is no disclosure that the entity 307 class includes “translations of the annotated documents into the second natural language” as is recited in the claims. Since paragraph [0078] of Srihari does not disclose the claimed feature that the “the cross-lingual information retrieval module is trained using a dataset comprising annotated documents in the first natural language and translations of the annotated documents into the second natural language,” The rejection of claim 1 has been withdrawn. Furthermore a new search was made and no new art was found which would rejected the independent claims. The relevant art found to Kanayama (U.S. PAP 2017/0091175) and Abdel-Hady (U.S. PAP 2014/0337005) teach cross-lingual query searching however both  translate the queries before processing. Unlike the claimed invention which processes queries in the first language, and uses the annotated corpora to return multilingual results. Independent claims 1, 7, 10, and 16 include similar recitations and are allowed for the above reasons. 
 Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656